DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “…obtaining an input sentence from a user; extracting a keyword in the input sentence, and searching for a current point of interest matching the keyword in a preset point of interest association network; determining a plurality of associated points of interest matching the current point of interest according to the preset point of interest association network, and filtering out an extension point of interest from the plurality of associated points of interest according to a preset filter strategy; and retrieving a first reply sentence and a second reply sentence from a preset corpus according the current point of interest and the extension point of interest, and providing them to the user”.
The limitation of “obtaining …”, “extracting …”, “determining…”, “retrieving…”, as drafted covers a human organizing of activities. More specifically, a human receiving an input text and applying NLP/NLG processes and formulas. All these activities are not tied to any apparatus and can be performed by writing down on piece of a paper using a pen and the claim language therefore appears to be merely an abstract idea. And possibly using a mental process that is able to be performed by a person in their mind.
	This judicial exception is not integrated into a practical application. In particular, claim 9 and 17 recites additional element of “processor” and “storage medium”. For example in paragraphs [0116, 0121] of the as filed in the instant PGPUB, the computer is listed as a general-purpose computer. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claims are directed towards insignificant extra solution activity such as collecting data and formulating a response based on the data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, “…obtaining an input sentence from a user; extracting a keyword in the input sentence, and searching for a current point of interest matching the keyword in a preset point of interest association network; determining a plurality of associated points of interest matching the current point of interest according to the preset point of interest association network, and filtering out an extension point of interest from the plurality of associated points of interest according to a preset filter strategy; and retrieving a first reply sentence and a second reply sentence from a preset corpus according the current point of interest and the extension point of interest, and providing them to the user” amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore the claim is not patent eligible under 35 U.S.C. 101.
	Claims 2-20 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US Pub 2019/0130900).
Regarding claim 1, Tsai discloses a sentence recommendation method based on associated points of interest, comprising: obtaining an input sentence from a user (para 0021; see fig. 1B); extracting a keyword in the input sentence (para 0021), and searching for a current point of interest matching the keyword in a preset point of interest association network (para 0026-0027, see fig. 2); determining a plurality of associated points of interest matching the current point of interest according to the preset point of interest association network, and filtering out an extension point of interest from the plurality of associated points of interest according to a preset filter strategy (para 0026-0027); and retrieving a first reply sentence and a second reply sentence from a preset corpus according the current point of interest and the extension point of interest, and providing them to the user (para 0027-0031; see fig. 2 – list of response sentences S1).
Regarding claim 4, Tsai discloses wherein prior to extracting the keyword in the input sentence, and searching for the current point of interest matching the keyword in the preset point of interest association network, further comprises: obtaining a plurality of sentences, and extracting a keyword in each sentence; and analyzing associations among the plurality of keywords, and constructing the preset point of interest association network by setting an association relationship for each of the keywords according to the associations (para 0026-0027; see fig. 2).
Regarding claim 6, Tsai discloses wherein retrieving the first reply sentence and the second reply sentence from the preset corpus according to the current point of interest and the extension point of interest and providing them to the user, comprises: obtaining a plurality of candidate sentences matching the input sentence from the preset corpus; filtering out the first reply sentence from the plurality of candidate sentences according to the current point of interest and providing it to the user; and filtering out the second reply sentence from the plurality of candidate sentences according to the extension point of interest and providing it to the user (para 0027-0031; see fig. 2 – list of response sentences S1).
Regarding claims 9 and 17, see rejection of claim 1.
Regarding claim 12, see rejection of claim 4.
Regarding claim 14, see rejection of claim 6.

Allowable Subject Matter
6.	Claims 2-3, 5, 7-8 and 10-11, 13, 15-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 U.S.C. 101, set forth in this Office action.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652